Order entered March 26, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                   No. 05-19-01054-CV

                       ANTONIO CABALLERO, Appellant

                                          V.

         WILMINGTON SAVINGS FUND SOCIETY, FSB, Appellee

                 On Appeal from the 14th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-04357

                                        ORDER

      Before the Court is appellant’s March 24, 2020 motion for an extension of
time to file his brief on the merits. We GRANT the motion and extend the time to
May 13, 2020.
      Also before the Court is the March 24, 2020 motion of Ramon de Jesus
Rodriguez to withdraw as counsel for appellant. We DENY the motion without
prejudice to filing a motion that complies with rule 6.5(b) of the rules of appellate
procedure. See TEX. R. APP. P. 6.5(b) (requiring motion mailed to party by both
certified and first-class mail).
                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE